PER CURIAM.
In this case there is no bond on appeal. 'The papers presented to this court contain what purports •to be a certified copy of a bond for costs in the superior ■court of Apache county.
We had before us a similar bond in the case of Young Construction Co. v. Ruth Gold Mines Co. et al., 14 Ariz. 518, 131 Pac. 1045, and there held that such a bond gave this *275«court no jurisdiction on appeal. We might also observe that, If this court had acquired jurisdiction by reason of the appeal being perfected, the record presented is wholly insufficient under the law and the rules of this court to enable us ‘to pass upon the merits of the case.
Appeal dismissed.